DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Claim Objections
Claim 3 is  objected to because of the following informalities:  claim 3 recites the limitation of “additional additives”. This limitation appears to be redundant.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-9, 13-15 and 38-40 are allowed.

Response to Arguments
Applicant’s arguments, see reply to the Final office action mailed 06/09/2022, filed 11/09/2022, with respect to claims 1-9, 13-15, 38-40  have been fully considered and are persuasive.  The rejection of claims 1-9 and 13-15 under 35 U.S.C. 103 as being unpatentable over Silva et al (WO 2014/005801) in view of Jacops et al (US 2008/0014303 A1) and Parducci et al (US 2013/0316056 A1) has been withdrawn. 
The notice of allowance will be issued upon cancellation of withdrawn claims 10-11 and 37 and correction of minor informalities as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791